HOUSTON, Justice
(dissenting).
I would reverse the judgment of the Court of Criminal Appeals. Although I joined the majority opinion in Ex parte Tucker, 667 So.2d 1339 (Ala.1995), I am not now sure that Tucker was correctly decided. Certainly, the holding in Tucker should not be extended, and I think today’s order implies an extension.. The Tucker Court distinguished the facts in Jones v. State, 616 So.2d 949 (Ala.Crim. App.1993), from the facts in Tucker. See 667 So.2d at 1348. The facts in this case are more like the facts in Jones than like the facts in Tucker.
MADDOX, J., concurs.